Case 1:19-mj-00049-B Document 4 Filed 02/20/19 Page 1 of 1                            PageID #: 10




                                                          MJ 19-0049-B




                                14th                 February
                                                                                  Digitally signed by United States Magistrate Judge
                                           United States Magistrate Sonja Bivins
                                                                    DN: cn=United States Magistrate Judge Sonja Bivins,
                                                                    o=Southern District of Alabama, ou=U.S. District
                                           Judge Sonja Bivins       Court, email=efile_Bivins@alsd.uscourts.gov, c=US
                                                                                  Date: 2019.02.14 15:01:18 -06'00'
